Case 2:20-cv-00658-DRH-AYS Document 1 Filed 02/05/20 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
ANSA ARSHAD,

                                   Plaintiff,                              COMPLAINT
        -against-

OLD JERICHO ENTERPRISES, INC. and
THOMAS MCSWWEENEY,

                                    Defendants.
-----------------------------------------------------------------------X

        Plaintiff, ANSA ARSHAD (“Plaintiff”), by and through her attorneys, the Law Office of

Peter A. Romero PLLC, complaining of the Defendants, OLD JERICHO ENTERPRISES, INC.

and THOMAS MCSWWEENEY (collectively, “Defendants”), alleges as follows:

                                       NATURE OF THE ACTION

        1.       Plaintiff brings this action to recover unpaid minimum and overtime wages under

the Fair Labor Standards Act, 29 U.S.C. §201 et seq., (“FLSA”), and the New York Labor Law

Articles 6 and 19, §650 et seq., and the supporting New York State Department of Labor

Regulations, 12 N.Y.C.R.R. Part 142 (“NYLL”).

                                     JURISDICTION AND VENUE

        2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331 and 1337

and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. §1367.

        3.       In addition, the Court has jurisdiction over Plaintiff’s claims under the FLSA

pursuant to 29 U.S.C. §216(b).

        4.       Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §1391.

Defendants do business in the State of New York, within the Eastern District of New York, and

maintain a place of business at 460 Jericho Turnpike, Jericho, New York.



                                                        1
Case 2:20-cv-00658-DRH-AYS Document 1 Filed 02/05/20 Page 2 of 8 PageID #: 2



                                            PARTIES

       5.      At all times relevant to the complaint, Plaintiff was an “employee” within the

meaning of Section 3(e) of the FLSA, 29 U.S.C. §203(e), and New York State Labor Law

§190(2).

       6.      Defendant, OLD JERICHO ENTERPRISES, INC., was and still is a domestic

business corporation organized and existing pursuant to the laws of the State of New York that

operates a retail gasoline station doing business as a Shell Service Station.

       7.      At all times relevant, Defendant, OLD JERICHO ENTERPRISES, INC., was and

still is an “employer” within the meaning of Section 3(d) of the FLSA, 29 U.S.C. §203(d), and

New York State Labor Law §190(3).

       8.      At all times relevant, Defendant, OLD JERICHO ENTERPRISES, INC., is an

“enterprise engaged in commerce” within the meaning of the FLSA in that it (1) has and has had

employees engaged in commerce or in the production of goods for commerce, or that handle, sell,

or otherwise work on goods or materials that have been moved in or produced for commerce, and

(2) has and has had an annual gross volume of sales of not less than $500,000.00.

       9.      At all times relevant, Defendant, OLD JERICHO ENTERPRISES, INC., has

“employees engaged in commerce or in the production of goods for commerce, or…has

employees handling, selling, or otherwise working on goods or materials that have been moved

in or produced for commerce” as required by the FLSA.

       10.     Defendants’ service station requires a “wide variety” of materials that have moved

through interstate commerce such as gasoline, petroleum products, cleaning supplies, and more.

       11.     At all times relevant, Defendant, THOMAS MCSWWEENEY, had authority to

make payroll and personnel decisions for Defendant’s service station, was and still is active in



                                                 2
Case 2:20-cv-00658-DRH-AYS Document 1 Filed 02/05/20 Page 3 of 8 PageID #: 3



the day to day management of the service station, including the payment of wages to the Plaintiff

and determining what wages were paid to Plaintiff.

                                                 FACTS

       12.     Plaintiff was employed as an hourly-paid cashier by Defendants throughout the six-

year period preceding the commencement of this action through present.

       13.     Plaintiff regularly worked the overnight shift from 7 days each week. Plaintiff

worked Monday and Tuesday from 10PM to 6AM, Wednesday from 5PM to 6AM, Thursday from

10PM to 6AM, Friday from 9PM to 6AM, and Saturday and Sunday from 6PM to 6AM.

       14.     Plaintiff regularly worked more than forty hours in a workweek but was not paid at

the rate of time and one-half for all hours worked in excess of 40 hours per week.

       15.     Defendants paid Plaintiff for hours worked after 40 hours per week at a rate below

her regular hourly rate of pay.

       16.     Defendants paid Plaintiff for hours worked after 40 hours per week at a rate that

fell below the statutory minimum wage. For example, in 2019, Defendants paid Plaintiff for hours

worked after 40 hours per week at an hourly rate of $9.00.

       17.     Defendants paid Plaintiff at times, wholly or partially in cash, without providing an

accurate indication as to their rate of pay, the hours worked each day, and the total number of hours

worked each week.

       18.     Defendants employed Plaintiff for workweeks longer than forty (40) hours and

willfully failed to pay the Plaintiff a premium for the hours worked after forty (40) hours per week

in violation of the FLSA.

       19.     Plaintiff regularly worked in excess of ten (10) hours in a single day but did not

receive spread-of-hours pay.



                                                 3
Case 2:20-cv-00658-DRH-AYS Document 1 Filed 02/05/20 Page 4 of 8 PageID #: 4



       20.     Defendants willfully disregarded and purposefully evaded record keeping

requirements of the FLSA and the NYLL by failing to maintain accurate records of the hours

worked by and wages paid to Plaintiff.

       21.     Defendants failed to provide written notice to Plaintiff of her rate of pay; basis of

her rate of pay; the regular pay day; the name, address and telephone number of the employer; and

other information required by Section 195(1) of the New York State Labor Law.

       22.     Defendants failed to furnish Plaintiff with an accurate statement of her wages each

pay period setting forth the number of overtime hours worked, overtime rate of pay and other

information required by Section 195(3) of the New York State Labor Law.

                                FIRST CLAIM FOR RELIEF
                              FAIR LABOR STANDARDS ACT

       23.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       24.     Defendants employed Plaintiff for workweeks longer than forty (40) hours and

willfully failed to pay the Plaintiff a premium for the hours he worked after forty (40) hours per

week in violation of the FLSA.

       25.     Defendants’ violations of the FLSA, as described in this Complaint have been

willful and intentional. Defendants have not made a good faith effort to comply with the FLSA

with respect to their compensation of Plaintiff.

       26.     Because Defendants’ violations of the FLSA have been willful, a three-year statute

of limitations applies, pursuant to 29 U.S.C. §255.

       27.     As a result of Defendants’ unlawful acts, Plaintiff is entitled to recover overtime

compensation and other wages in amounts to be determined at trial, liquidated damages, attorneys’

fees and costs pursuant to 29 U.S.C. §216(b).


                                                   4
Case 2:20-cv-00658-DRH-AYS Document 1 Filed 02/05/20 Page 5 of 8 PageID #: 5



                             SECOND CLAIM FOR RELIEF
                         NEW YORK LABOR OVERTIME WAGES

       28.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       29.     Defendants employed Plaintiff for workweeks longer than forty (40) hours and

willfully failed to pay the Plaintiff overtime pay for the hours they worked after forty (40) hours

per week in violation of New York Labor Law.

       30.     By Defendants’ failure to pay Plaintiff overtime wages for hours worked after 40

hours per week, Defendants willfully violated the New York Labor Law Article 19, §650 et seq.,

and the supporting New York State Department of Labor Regulations, including 12 N.Y.C.R.R.

Part 142.

       31.     Due to Defendants’ violations of the New York Labor Law, Plaintiff is entitled to

recover from Defendants unpaid overtime wages, liquidated damages, reasonable attorneys’ fees

and costs of the action, and pre-judgment and post-judgment interest.

                             THIRD CLAIM FOR RELIEF
                         NEW YORK LABOR MINIMUM WAGES

       32.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       33.     Defendants paid Plaintiff at a rate that fell below the statutory minimum wage in

violation of New York Labor Law.

       34.     By Defendants’ failure to pay Plaintiff minimum wages, Defendants willfully

violated the New York Labor Law Article 19, §650 et seq., and the supporting New York State

Department of Labor Regulations, including 12 N.Y.C.R.R. Part 142.




                                                5
Case 2:20-cv-00658-DRH-AYS Document 1 Filed 02/05/20 Page 6 of 8 PageID #: 6



       35.     Due to Defendants’ violations of the New York Labor Law, Plaintiff is entitled to

recover from Defendants unpaid minimum wages, liquidated damages, reasonable attorneys’ fees

and costs of the action, and pre-judgment and post-judgment interest.

                               FOURTH CLAIM FOR RELIEF
                              NEW YORK SPREAD OF HOURS

       36.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       37.     Plaintiff regularly worked more than ten hours in a single day.

       38.     Defendants did not pay Plaintiff an additional hour’s pay when they worked more

than ten hours in a day.

       39.     By Defendants’ failure to pay Plaintiff spread-of-hours pay, Defendants willfully

violated 12 N.Y.C.R.R. §142.

       40.     Due to Defendants’ violations of the New York Labor Law, Plaintiff is entitled to

recover from Defendants unpaid wages, liquidated damages, reasonable attorneys’ fees and costs

of the action, and pre-judgment and post-judgment interest.

                                FIFTH CLAIM FOR RELIEF
                                WAGE NOTICE VIOLATION

       41.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       42.     Defendants failed to provide Plaintiff with written notice in her primary language

of her rate of pay; the basis of her rate of pay; the employee’s regular pay day; the name, address

and telephone number of the employer; and other information required by Labor Law §195.

       43.     Defendants are liable to Plaintiff for damages in the amount of $5,000.00.




                                                6
Case 2:20-cv-00658-DRH-AYS Document 1 Filed 02/05/20 Page 7 of 8 PageID #: 7



                               SIXTH CLAIM FOR RELIEF
                              WAGE STATEMENT VIOLATION

       44.      Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       45.      Defendants failed to furnish Plaintiff with an accurate statement of wages setting

forth the overtime rate of pay and number of overtime hours worked as required by Labor Law

§195(3).

       46.      Defendants are liable to Plaintiff for damages in the amount of $5,000.00.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       (i.)     Unpaid wages and an additional and equal amount as liquidated damages pursuant

to 29 U.S.C. §201 et seq. and the supporting United States Department of Labor Regulations;

       (ii.)    Issuance of a declaratory judgment that the practices complained of in this

Complaint are unlawful under New York Labor Law, Article 19, §650 et seq., and the supporting

New York State Department of Labor Regulations;

       (iii.)   Unpaid wages pursuant to New York Labor Law, Article 19, §§650 et seq., and the

supporting New York State Department of Labor Regulations, plus liquidated damages and pre-

and post-Judgment interest;

       (iv.)    Damages pursuant to New York State Labor Law §198;

       (v.)     All attorneys’ fees and costs incurred in prosecuting these claims; and

       (vi.)    Such other relief as this Court deems just and proper.




                                                 7
Case 2:20-cv-00658-DRH-AYS Document 1 Filed 02/05/20 Page 8 of 8 PageID #: 8



Dated: Hauppauge, New York
       February 5, 2020

                               LAW OFFICE OF PETER A. ROMERO PLLC

                         By:   /s/ Peter A. Romero
                               Peter A. Romero, Esq.
                               825 Veterans Highway Ste. B
                               Hauppauge, New York 11788
                               Tel. (631) 257-5588
                               promero@romerolawny.com

                               Attorneys for Plaintiff




                                          8
